Murphy, J.
(dissenting). I respectfully dissent. In my view, the highway exception to governmental immunity, MCL 691.1402(1); MSA 3.996(102)(1), applies in this case. Therefore, I would conclude that the trial court erred in granting summary disposition for defendant pursuant to MCR 2.116(C)(7).
The highway exception provides, in relevant part:
Each governmental agency having jurisdiction over any highway shall maintain the highway in reasonable repair so that it is reasonably safe and convenient for public travel. Any person sustaining bodily injury or damage to his or her property by reason of failure of any governmental agency to keep any highway under its jurisdiction in reasonable repair, and in condition reasonably safe and fit for travel, may recover the damages suffered by him or her from the governmental agency. . . . The duty of the state and the county road commissions to repair and maintain highways, and the liability therefor, shall extend only to the improved portion of the highway designed for vehicular travel and shall not include sidewalks, crosswalks, or any other installation outside of the improved portion of the highway designed for vehicular travel. [MCL 691.1402(1); MSA 3.996(102)(1).]
The majority relies on Mason v Wayne Co Bd of Comm’rs, 447 Mich 130; 523 NW2d 791 (1994), in *174holding that the trial court properly granted summary disposition. However, Mason is distinguishable from this case because Mason involved a crosswalk, and crosswalks are specifically excluded from the highway exception. MCL 691.1402(1); MSA 3.996(102)(1). This case does not involve a crosswalk or any other area specifically excluded from the highway exception. This case involves plaintiff’s decedent slipping on an alleged unnatural accumulation of ice and snow located on the street directly next to the curb. I disagree with the majority’s conclusion that plaintiff’s decedent was in no more a favorable position than the pedestrian in Mason because the pedestrian in Mason was injured in an area specifically excluded by the highway exception, while plaintiff’s decedent was injured on the street directly next to the curb, i.e. within the “improved portion of the highway designed for vehicular travel.” MCL 691.1402(1); MSA 3.996(102)(1). The state’s duty to repair and maintain highways specifically extends to the improved portion of the highway designed for vehicular travel.
The majority ignores the literal language of the highway exception and extends the holding in Mason too far. The holding in Mason must be limited to cases where a pedestrian is injured in an area specifically excluded by the highway exception: in a sidewalk, crosswalk, or any other installation outside the improved portion of the highway designed for vehicular travel. The majority position severely restricts the application of the highway exception to pedestrians who are injured in the improved portion of the highway designed for vehicular travel by reasoning that a portion of a highway next to a curb is “conceptually identical to the crosswalk as a ‘pedestrian installa*175tion.’ ” Ante at 171. I cannot agree. The Supreme Court stated in Mason that the highway exception does not apply to “installations whose only rational purposes narrowly service the unique needs of pedestrians.” Mason, supra at 136 (emphasis added). Automobiles travel on the area of a highway next to a curb. Thus, that area of the highway does not have as its only rational purpose the service of the unique needs of pedestrians, and it constitutes the improved portion of the highway designed for vehicular travel.
The majority notes that in Mason, supra at 137, the Supreme Court stated that “[p]edestrians who trek upon Michigan highways must and do venture beyond the protective mandates of MCL 691.1402(1); MSA 3.996(102)(1).” A reading of this statement in isolation seems to suggest that the highway exception does not apply to pedestrians. However, the statement must be interpreted in the context of the language preceding it, as well as the facts of Mason. The statement, in context, reads as follows:
The explicit removal of exclusively pedestrian installations from the highway exception, coupled with the express language of the provision itself, permits but one conclusion: Pedestrians who trek upon Michigan highways must and do venture beyond the protective mandates of MCL 691.1402(1); MSA 3.996(102)(1). [Mason, supra- at 137.]
Mason involved a crosswalk, which, as noted above, is specifically excluded from the highway exception. Thus, a fair reading of the statement is not that all pedestrians who trek upon Michigan highways are unprotected by the highway exception, but that pedestrians who trek upon a Michigan highway on a sidewalk, crosswalk, or other exclusively pedestrian *176installation venture beyond the protective mandates of the highway exception.
Moreover, interpreting the highway exception as not applying to pedestrians is inconsistent with the literal language of the highway exception, as well as previous Supreme Court interpretations of the highway exception. The Legislature could have excluded pedestrians from application of the highway exception, but the language of the highway exception indicates that the Legislature intended for the highway exception to apply to pedestrians, depending on their location. The explicit language in the highway exception extends the highway exception to “[a]ny person sustaining bodily injury or damage to his or her property” and provides that the government’s duty to repair and maintain highways extends “to the improved portion of the highway designed for vehicular travel.” MCL 691.1402(1); MSA 3.996(102)(1) (emphasis added). Furthermore, the Supreme Court has recognized that the highway exception does protect nonmotorists, depending on their location. In Gregg v State Hwy Dep’t, 435 Mich 307, 311; 458 NW2d 619 (1990), the Supreme Court recognized that the highway exception “clearly does not limit the class of travelers who may recover damages for injuries due to defects on the improved portion.” In Gregg, the Supreme Court held that a bicycle path that ran between the traveled portion of the highway and its paved shoulder comprised part of the improved portion of the highway designed for vehicular travel and reversed the order granting summary disposition for the defendant. The Supreme Court stated:
*177[T]he language and purpose of the highway immunity statute implies that the standard of care imposed on highway authorities applies to persons and not the vehicles in which they travel. It allows recovery to “[a]ny person sustaining bodily injury or damage to his property” and requires maintenance of highways “reasonably safe and convenient for public travel.” Therefore, although the exception to immunity limits the duty of the state to “the improved portion of the highway designed for vehicular travel,” the standard of care allows a cause of action for persons — both motorists and nonmotorists — entitled to travel on the improved portion. [Id. at 311, n 3.]
This appeal does not present the Court with the issue whether plaintiffs decedent fell on an unnatural accumulation of ice and snow or whether plaintiff can ultimately recover from defendant under the facts of this case. Rather, the issue this Court must decide is whether plaintiffs claim is barred by governmental immunity or whether the highway exception applies. Plaintiffs decedent was a pedestrian who was injured on “the improved portion of the highway designed for vehicular travel.” MCL 691.1402(1); MSA 3.996(102)(1). Accordingly, I would hold that the highway exception applies and the trial court improperly granted defendant’s motion for summary disposition on the basis of governmental immunity.